                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

 ERNEST JOHNSON,                                    )
       Plaintiff,                                   )
                                                    )
        vs.                                         )   3:17-cv-00124-JMS-TAB
                                                    )
 THE CITY OF EVANSVILLE,                            )
       Defendant.                                   )


                     FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

       For the reasons set forth in the Court’s Order entered this day, the Court now enters FINAL

JUDGMENT against Plaintiff and in favor of Defendant, such that Plaintiff shall take nothing by

way of his Complaint. His state law breach of contract claim is DISMISSED WITHOUT

PREJUDICE.




       Date: 5/7/2019




 Laura A. Briggs, Clerk

 BY: ______________________________
        Deputy Clerk, U.S. District Court




Distribution via ECF only to all counsel of record




                                                1
